Whether the verdict is against the evidence, is a question of fact to be decided at the trial term. Fuller v. Bailey, 58 N.H. 71; Lefavor v. Smith,58 N.H. 125; Kelley v. Woodward, 58 N.H. 153; Daniels v. Lebanon,58 N.H. 284; Hovey v. Brown, 59 N.H. 114; Little v. Upham, 64 N.H. 279; Lucier v. Larose, 66 N.H. 141.
If the plaintiff desired different or additional instructions, he should have asked for them at the trial. If an exception was desired to the charge, it should have been taken before the jury retired. If there was any error, it could have been, and doubtless would have been, corrected. Such exceptions not taken at *Page 231 
that time are waived, and cannot be taken afterward. Rules of Court, No. 54, — 56 N.H. 590; Moore v. Ross, 11 N.H. 547, 557; State v. Rye,35 N.H. 368, 381; Boyce v. Railroad, 43 N.H. 627; State v. Gorham,55 N.H. 152; Bank v. Ferguson, 58 N.H. 403; Dow v. Merrill, 65 N.H. 107.
Exceptions overruled.
CLARK, J., did not sit: the others concurred.